                  Case 1:98-cr-00438-PGG Document 420
                                                  418 Filed 12/29/20
                                                            12/28/20 Page 1 of 2




    WILLKIE FARR & GALLAGHERLLP                                                                                     787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




    December 28, 2020

    VIA ECF

    Hon. Paul G. Gardephe
    Thurgood Marshall
    United States Courthouse                                                      Dated: December 29, 2020
    40 Foley Square
    New York, NY 10007

    Re:       United States v. Ramirez et al., No. 1:98-cr-00438-PGG-12

    Dear Judge Gardephe:

            I represent Manuel Gonzalez (“Mr. Gonzalez”) in the above-captioned matter and write to
    respectfully move this Court for a one week extension on our time to submit Mr. Gonzalez’s
    resentencing submission, currently due this Wednesday, December 30 (ECF 405). If this motion is
    granted, the submission would be due next Wednesday, January 6.

            We sent Mr. Gonzalez the current draft of the resentencing submission via Express Mail on
    Tuesday, December 22. However, my colleague Tim Fleming spoke with Mr. Gonzalez today, and
    confirmed that, as of 12:30 this afternoon, he had not received the materials. We understand from Mr.
    Gonzalez’s case manager that due to a coronavirus outbreak at FCI Fort Dix, where Mr. Gonzalez is
    currently incarcerated, it will be difficult to arrange legal calls in the short term, and a search on the
    Federal Bureau of Prison’s coronavirus page confirms there are currently 150 active cases of
    coronavirus among inmates and 10 among staff members. See COVID 19 Coronavirus, BOP.GOV,
    https://www.bop.gov/coronavirus/ (last visited December 28, 2020). The requested one week
    extension would provide the time needed to secure the necessary approvals.

           Assistant United States Attorney Michael D. Lockard has informed us that the Government has
    no objection to this request.

           This is Mr. Gonzalez’s first request for an extension of time to file his resentencing submission,
    the Government previously requested, and received, an 90-day adjournment of the resentencing
    proceeding when Mr. Gonzalez was unable to travel for medical reasons. (See ECF 405).




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
             Case 1:98-cr-00438-PGG Document 420
                                             418 Filed 12/29/20
                                                       12/28/20 Page 2 of 2
39866850.1December 28, 2020
Page 2



Respectfully submitted,

/s/ Michael S. Schachter

Michael S. Schachter



cc: All counsel of record.




                                          -2-
